Citation Nr: 1013761	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
benefits sought on appeal.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

A hearing was held on January 28, 2010, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Reasons for Remand:  To secure additional treatment records, 
to obtain a VA medical opinion, and to allow for the initial 
consideration of additional evidence by the RO.

The Veteran contends that he currently has a low back 
disorder that is a result of a lifting injury sustained in 
service.  The Board finds that a remand is necessary for 
further development of the record.

First, the Board notes that the Veteran testified that he 
received treatment at the Huntington VA Medical Center (VAMC) 
as early as 1985 or 1986.  However, the earliest VA treatment 
record in the file is dated in 1998, and it is unclear as to 
whether any attempt was made by the RO to obtain treatment 
records dating back to 1985.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, all VA 
treatment records from the Huntington VAMC dated from 1985 to 
1998 should be obtained if available.  See id.; see also Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998).

Second, the Board notes that the Veteran was afforded a VA 
examination in July 2006.  The examiner opined that the 
Veteran's back disorder was not caused by or a result of his 
military service.  He observed that the Veteran's back was 
normal at the time of his separation examination and that the 
injury must have resolved quickly with rest and proper 
treatment.  He also noted that the Veteran did not have any 
other treatment for his back until 1982 and that each series 
of treatment thereafter was related to a specific injury.  
However, the examiner did not discuss whether the injury in 
service may have somehow weakened the Veteran's back, thereby 
predisposing him to the injuries sustained post-service and 
ultimately resulting in his current back disorder.  
Therefore, the Board finds that a clarifying medical opinion 
would be helpful in this case.  

The Board further observes that additional evidence has been 
received, namely a private disability pension examination 
report dated in May 2004, which was not previously considered 
by the RO.  A supplemental statement of the case (SSOC) was 
not issued, and the Veteran did not submit a waiver of the 
RO's initial consideration of the evidence.  As such, the 
additional evidence must be referred to the RO for review and 
preparation of a SSOC, if a grant of the benefit sought is 
not made.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for a back 
disorder.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file. A specific request should be made 
for medical records from the Huntington 
VAMC dated from 1985 to 1998.

2.  After completing the above action, 
the RO should refer the Veteran's 
claims folder to the July 2006 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any back 
disorder that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post- 
service medical records, and his 
assertions.

The examiner should identify all 
current back disorders.  For each 
disorder identified, the examiner 
should state whether it is at least as 
likely as not causally or etiologically 
related to his symptomatology in 
service or is otherwise related to 
service.  In so doing, the examiner 
should discuss whether the Veteran's 
in-service back injury may have 
weakened or damaged his back in such a 
way that he was predisposed to 
subsequent injury, which ultimately 
resulted in a current back disorder.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

The Veteran is further advised that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2009).  In the event 
that the Veteran does not report for a scheduled examination, 
documentation should be associated with the claims folder to 
show that the notice scheduling the examinations was sent to 
his last known address.  It should also be noted whether any 
notice that was sent was returned as undeliverable.
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


